Citation Nr: 0532220	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  04-11 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for atherosclerotic heart 
disease with mild mitral valve regurgitation and congestive 
heart failure as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2003 rating decision rendered by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In May 2004, the veteran testified at a hearing before the 
undersigned Member of the Board sitting at the RO.  A 
transcript of the hearing has been prepared and associated 
with the claims folder.


FINDING OF FACT

The veteran's current heart disabilities, to include 
atherosclerotic heart disease with mild mitral valve 
regurgitation and congestive heart failure, are not 
etiologically related to his service-connected diabetes 
mellitus.  


CONCLUSION OF LAW

The veteran's atherosclerotic heart disease with mild mitral 
valve regurgitation and congestive heart failure are not 
proximately due to or the result of his service-connected 
diabetes mellitus. 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121.

The record reflects that through letter dated in October 2003 
as well as a statement of the case and supplemental statement 
of the case issued during the course of the appeal, the 
veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although the RO has not specifically 
requested the appellant to submit all pertinent evidence in 
his possession, it has informed him of the evidence that 
would be pertinent and requested him to submit such evidence.  
After notice was provided, the veteran was provided ample 
time to submit or identify pertinent evidence.  Therefore, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA.

The record also reflects that VA assisted the veteran by 
obtaining available service medical records and post-service 
treatment records.  Neither the veteran nor his 
representative has identified any available, outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such available evidence.  
Furthermore, the veteran has been afforded an appropriate VA 
examination and VA obtained a medical opinion addressing the 
etiology of the veteran's current heart disabilities.  In 
sum, the Board is satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.  

Accordingly, the Board will address the merits of the 
veteran's claim. 


Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2005).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In various statements to the RO and testimony presented at 
his hearing before the undersigned, the veteran expressed his 
belief that he has a current heart disability that is 
secondary to service-connected diabetes mellitus.  He 
reported that congestive heart failure was initially 
diagnosed in June 2002 several months following his initial 
diagnosis of diabetes in April 2002.  While he started 
smoking at the age of 15, he quit following his heart attack.  
Prior to developing his heart problems, the veteran was 
active.  According to the veteran, his physician had informed 
him that his diabetes mellitus caused his congestive heart 
failure.  The veteran reported that he had no in-service 
history of, or treatment for, hypertension or any heart 
related ailments.  Additionally, he did not report any 
diagnosis of hypertension within one year following his 
separation from active duty.  

After a careful review of the claims folder, the Board is 
constrained to find that the evidence does not support his 
contentions.  Accordingly, service connection for any heart 
disability as is not warranted.

The medical evidence contains conflicting opinions as the 
etiology of the veteran's current heart disability.  In 
support of his claim, the veteran submitted a June 2003 
statement from his private cardiologist, Dr. Adam S. 
Betkowski.  Dr. Betkowski noted that he discovered the 
veteran's coronary artery disease in June 2002 when he 
presented with symptoms of angina and heart failure.  It was 
opined that the veteran's symptoms of mild congestive heart 
failure were most likely related to mitral valve 
regurgitation.  His coronary artery disease was most likely 
the result of multiple problems including diabetes mellitus, 
hyperlipidemia, and history of tobacco use.  However, Dr. 
Betkowski could not state to what degree the veteran's 
coronary artery disease could be dependent on his diabetes 
mellitus.  

The evidence against the veteran's claim includes the report 
of a VA compensation and pension examination conducted in 
January 2003 and medical opinions received from the Veterans 
Health Administration (VHA) in February 2005 and July 2005.  
The VA physician that conducted the January 2003 examination, 
after examining the veteran and reviewing the claims folder, 
opined that the veteran's congestive heart failure and 
coronary artery disease were not due to diabetes.  It was 
noted that the coronary artery disease was detected only two 
months after the diagnosis of diabetes was established.  His 
other significant risk factors included hypercholesterolemia 
and history of smoking.  His congestive heart failure was 
felt to be likely due to a combination of ischemic 
cardiomyopathy with the contribution of mitral regurgitation.  

Similarly, the VA cardiologist that proffered the February 
2005 VHA opinion, after reviewing the veteran's claims 
folder, opined that the veteran's coronary artery disease and 
reduced cardiac function were not the result of his diabetes 
mellitus.  The VA cardiologist noted that it was not 
reasonable to conclude that having diabetes for a period of a 
few months could cause the degree of advanced coronary artery 
disease documented in June 2002.  The veteran's mitral 
regurgitation was most likely due to ruptured chordae 
tendineae with a suggestion of prolapse of the anterior 
mitral leaflet.  Thus, it was felt that the mitral 
regurgitation did not appear to be pathologically linked to 
coronary disease and could not have been caused by the 
veteran's diabetes.  

In a July 2005 addendum, the examiner who proffered the 
January 2005 opinion reiterated that it was not as likely as 
not that the veteran's atherosclerotic heart disease 
underwent an increase in severity due to his diabetes 
mellitus.  It was noted that it took a period of years for 
atherosclerotic coronary artery disease to progress to the 
point that it had in the veteran.  Therefore, exposure to 
diabetes for two months would have negligible impact on the 
process given the veteran's other major risk factors for 
coronary atherosclerosis (smoking, gender, age, and obesity).  

The Board has the authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence. See Madden v. Gober, 125 F.3d. 1477, 1481 (Fed. 
Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993). It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In the present case the Board places greater probative value 
on the opinions proffered by the VA physician in January 2003 
and the VA cardiologist in February and July 2005, than the 
opinion proffered by the veteran's private cardiologist.   In 
This regard, the Board notes that opinion proffered by Dr. 
Betkowski is speculative in nature.  While opining that the 
veteran's coronary artery disease was likely due to multiple 
factors, Dr. Betkowski could not state to what degree the 
veteran's coronary artery disease was affected by his 
diabetes mellitus.  The United States Court of Appeals for 
Veterans Claims (Court) has held that medical opinions that 
are speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  It is noted that while Dr. Betkowsi noted that that 
the veteran's congestive heart failure was most likely due to 
mitral valve regurgitation, he proffered no opinion as to the 
relationship between mitral valve regurgitation and the 
veteran's diabetes mellitus. 

The Board notes that the opinions proffered by the VA 
physician and VA cardiologist are conclusive and were 
rendered after a comprehensive examination of the claims 
folder.  As such, the Board places greater probative value on 
them.  These opinions include a rationale for the conclusions 
reached and, in the case of the January 2003 opinion, 
included examination of the veteran.  The January 2003 
opinion concluded that the veteran's congestive heart failure 
and coronary artery disease were not due to diabetes.  In 
particular, his congestive heart failure was felt to be due 
to a combination of ischemic cardiomyopathy and mitral 
regurgitation.  Similarly, the VA cardiologist who proffered 
the February and July 2005 opinions noted that the veteran's 
short history of diabetes could not have caused the degree of 
coronary artery disease discovered in June 2002.  Likewise, 
the veteran's mitral regurgiation was felt to be due to 
chordae tendineae rather than diabetes.  Additionally, it was 
opined that the veteran's diabetes would have a negligible 
impact on the progression of the veteran's coronary artery 
disease given his other major risk factors for coronary 
atherosclerosis.  

Having given greater weight to the opinions proffered by the 
VA physician and cardiologist, the Board finds that the 
preponderance of the medical evidence is against the 
veteran's claim for service connection for atherosclerotic 
heart disease with mild mitral valve regurgitation and 
congestive heart failure as secondary to the veteran's 
service-connected diabetes mellitus.  The Board also has 
considered lay statements and testimony provided by the 
veteran.  However, the record does not reflect that he is 
competent to offer an opinion as to the cause of a current 
heart or cardiovascular disorder.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1994) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).  Although the veteran can report his 
symptoms, his statements as to the cause of any claimed 
condition must be supported by competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a 
matter of law, laypersons without a medical education are not 
qualified to provide a medical opinion.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1998) (lay persons are "generally not capable of opining on 
matters requiring medical knowledge, such as the condition 
causing or aggravating the symptoms.").

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for atherosclerotic heart disease with 
mild mitral valve regurgitation and congestive heart failure 
as secondary to his service-connected diabetes mellitus.  
Accordingly, the record does not present an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  VCAA, Pub. L. No. 
106-475, 114 Stat. 2096, 2098-2099 (2000).  Hence, the appeal 
is denied.


ORDER

Service connection for atherosclerotic heart disease with 
mild mitral valve regurgitation and congestive heart failure 
as secondary to service-connected diabetes mellitus is 
denied.



	                        
____________________________________________
	NANCY R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


